DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This Application is a continuation of 17189104, filed 3/1/2021, now US Patent No 11243995 which claims priority from provisional application 63148342 filed 2/11/21 and from provisional application 62983175 filed 2/28/20.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 March 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the native application" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the native application" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the native application" in lines 3-4 and 6.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 16-20 of U.S. Patent No. US Patent No 11,243,995. Although the claims at issue are not identical, they are not patentably distinct from each other. 
It would have been obvious to one of ordinary skill in the art to identify a keyword based on the content of the source video segment.  One would have been motivated to ensure the relevancy of the keyword to the content.
It would have been obvious to one of ordinary skill in the art to render a representation of the first query result in a native application.  One would have been motivated to do so in order to be able to display the results using any application thereby increasing user usability.
It would have been obvious to one of ordinary skill in the art to utilize the node structure created in order to perform a search and produce results.  One would have been motivated to do so since this step is merely using the data created.

Current Application
US Patent No 11,243,995
1. A method comprising: 

accessing an audiovisual composition comprising: 

      a target video segment represented by a target video node; and 
      a source video segment represented by a source video node; 

identifying a first keyword for the source video segment, the first keyword represented by a first keyword node; 



calculating a primary relevance score for the first keyword relative to the source video segment; 

updating a first edge connecting the first keyword node and the source video node based on the primary relevance score; 




calculating a secondary relevance score for the first keyword relative to the target video segment based on: 
     a temporal position of the source video segment in the audiovisual composition; 
     a temporal position of the target video segment in the audiovisual composition; and 
     the primary relevance score for the first keyword relative to the source video segment; and 

updating a second edge connecting the first keyword node and the target video node based on the secondary relevance score.
19. A method comprising: 

accessing an audiovisual composition comprising 

a target video segment represented by a target video node and 
a source video segment represented by a source video node; 

identifying a first keyword for the source video segment based on content associated with the source video segment, the first keyword represented by a first keyword node; 

calculating a primary relevance score for the first keyword relative to the source video segment; 

updating a first edge connecting the first keyword node and the source video node based on the primary relevance score; 

in response to presence of the target video segment and the source video segment in the audiovisual composition: calculating a secondary relevance score for the first keyword relative to the target video segment based on: 
     a temporal position of the source video segment in the audiovisual composition; 
     a temporal position of the target video segment in the audiovisual composition; and 
     the primary relevance score for the first keyword relative to the source video segment; and 

updating a second edge connecting the first keyword node and the target video node based on the secondary relevance score.
2
20 
1. A method comprising: 
accessing an audiovisual composition comprising: a target video segment represented by a target video node; and a source video segment represented by a source video node; 
identifying a first keyword for the source video segment, the first keyword represented by a first keyword node; 

calculating a primary relevance score for the first keyword relative to the source video segment; 
updating a first edge connecting the first keyword node and the source video node based on the primary relevance score; 

calculating a secondary relevance score for the first keyword relative to the target video segment based on: 
     a temporal position of the source video segment in the audiovisual composition;       
     a temporal position of the target video segment in the audiovisual composition; and 
     the primary relevance score for the first keyword relative to the source video segment; and 
updating a second edge connecting the first keyword node and the target video node based on the secondary relevance score.
2. The method of claim 1, further comprising: 
accessing a textual query comprising the first keyword; 
in response to the textual query comprising the first keyword: 
     identifying the first keyword node representing the first associative keyword; 
traversing the first edge from the first keyword node to access the source video node; 
     appending the source video segment represented by the source video node to a first query result based on the first edge; 
traversing the second edge from the first keyword node to access the target video node; and 
appending the target video segment represented by target video node to the first query result based on the second edge; and 
rendering a representation of the first query result.

1. A method comprising: 

accessing an audiovisual composition comprising a target video segment represented by a target video node and a source video segment represented by a source video node; 

identifying a first keyword for the source video segment based on content associated with the source video segment, the first keyword represented by a first keyword node; 

calculating a primary relevance score for the first keyword relative to the source video segment; 

updating a first edge connecting the first keyword node and the source video node based on the primary relevance score;

in response to presence of the target video segment and the source video segment in the audiovisual composition: calculating a secondary relevance score for the first keyword relative to the target video segment based on: 
     a temporal position of the source video segment in the audiovisual composition; 
     
a temporal position of the target video segment in the audiovisual composition; and 
     

the primary relevance score for the first keyword relative to the source video segment; and 

updating a second edge connecting the first keyword node and the target video node based on the secondary relevance score; 




accessing a textual query comprising the first keyword; 

in response to the textual query comprising the first keyword: 

     identifying the first keyword node representing the first associative keyword; 
     
traversing the first edge from the first keyword node to access the source video node; 
     
appending the source video segment represented by the source video node to a first query result based on the first edge; 
     
traversing the second edge from the first keyword node to access the target video node; and 
     
appending the target video segment represented by target video node to the first query result based on the second edge; and 

at a native composition application, rendering a representation of the first query result.
3
8
4
9
5
10
6
2
7
3
8
4
9
5
10
6
11
7
12
11
13
12
14
13
15
14
16
16
17. A method comprising: 

accessing: a target node representing a target video segment in an audiovisual composition; and a source video node representing a source video segment in the audiovisual composition; 




accessing a first keyword associated with the source video segment based on a first edge connecting the source video node and a first keyword node representing the first keyword; 

calculating a secondary relevance score for the first keyword relative to the target video segment based on: 
a temporal position of the source video segment in the audiovisual composition; and a temporal position of the target video segment in the audiovisual composition; and 

updating a second edge connecting the first keyword node and the target video node based on the secondary relevance score.
17. A method comprising: 

accessing an audiovisual composition comprising a target video segment represented by a target video node and a source video segment represented by a source video node; 

in response to presence of the target video segment and the source video segment in the audiovisual composition: accessing a first keyword associated with the source video segment based on a first edge connecting the source video node and a first keyword node representing the first keyword; and 

calculating a secondary relevance score for the first keyword relative to the target video segment based on: 
a temporal position of the source video segment in the audiovisual composition; and a temporal position of the target video segment in the audiovisual composition; and 

updating a second edge connecting the first keyword node and the target video node based on the secondary relevance score; 

accessing a textual query comprising the first keyword; generating a first query result based on the textual query and the second edge, the first query result comprising the target video segment based on the secondary relevance score; and at a native composition application, rendering a representation of the first query result.
18
18
19. A method comprising: accessing: a target node representing a target video segment in an audiovisual composition; and a source video node representing a source video segment in the audiovisual composition; identifying a first keyword associated with the source video segment, the first keyword represented by a first keyword node; calculating a primary relevance score for the first keyword relative to the source video segment; updating a first edge connecting the first keyword node and the source video node based on the primary relevance score; calculating a secondary relevance score for the first keyword relative to the target video segment based on: a temporal position of the source video segment in the audiovisual composition; a temporal position of the target video segment in the audiovisual composition; and the primary relevance score for the first keyword relative to the source video segment; and updating a second edge connecting the first keyword node and the target video node based on the secondary relevance score.
19. A method comprising: accessing an audiovisual composition comprising a target video segment represented by a target video node and a source video segment represented by a source video node; identifying a first keyword for the source video segment based on content associated with the source video segment, the first keyword represented by a first keyword node; calculating a primary relevance score for the first keyword relative to the source video segment; updating a first edge connecting the first keyword node and the source video node based on the primary relevance score; in response to presence of the target video segment and the source video segment in the audiovisual composition: calculating a secondary relevance score for the first keyword relative to the target video segment based on: a temporal position of the source video segment in the audiovisual composition; a temporal position of the target video segment in the audiovisual composition; and the primary relevance score for the first keyword relative to the source video segment; and updating a second edge connecting the first keyword node and the target video node based on the secondary relevance score.
19. A method comprising: accessing: a target node representing a target video segment in an audiovisual composition; and a source video node representing a source video segment in the audiovisual composition; identifying a first keyword associated with the source video segment, the first keyword represented by a first keyword node; calculating a primary relevance score for the first keyword relative to the source video segment; updating a first edge connecting the first keyword node and the source video node based on the primary relevance score; calculating a secondary relevance score for the first keyword relative to the target video segment based on: a temporal position of the source video segment in the audiovisual composition; a temporal position of the target video segment in the audiovisual composition; and the primary relevance score for the first keyword relative to the source video segment; and updating a second edge connecting the first keyword node and the target video node based on the secondary relevance score.
20. The method of claim 19, wherein calculating the secondary relevance score for the first keyword relative to the target video segment comprises: calculating an adjacency of the source video segment to the target video segment based on the temporal position of the source video segment in the audiovisual composition and the temporal position of the target video segment in the audiovisual composition; and calculating the secondary relevance score for the first keyword based on the adjacency of the source video segment to the target video segment and the primary relevance score for the first keyword relative to the source video segment.

1. A method comprising: accessing an audiovisual composition comprising a target video segment represented by a target video node and a source video segment represented by a source video node; identifying a first keyword for the source video segment based on content associated with the source video segment, the first keyword represented by a first keyword node; calculating a primary relevance score for the first keyword relative to the source video segment; updating a first edge connecting the first keyword node and the source video node based on the primary relevance score; in response to presence of the target video segment and the source video segment in the audiovisual composition: calculating a secondary relevance score for the first keyword relative to the target video segment based on: a temporal position of the source video segment in the audiovisual composition; a temporal position of the target video segment in the audiovisual composition; and the primary relevance score for the first keyword relative to the source video segment; and updating a second edge connecting the first keyword node and the target video node based on the secondary relevance score; accessing a textual query comprising the first keyword; in response to the textual query comprising the first keyword: identifying the first keyword node representing the first associative keyword; traversing the first edge from the first keyword node to access the source video node; appending the source video segment represented by the source video node to a first query result based on the first edge; traversing the second edge from the first keyword node to access the target video node; and appending the target video segment represented by target video node to the first query result based on the second edge; and at a native composition application, rendering a representation of the first query result.
7. The method of claim 1, wherein calculating the secondary relevance score for the first keyword relative to the target video segment comprises: calculating an adjacency of the source video segment to the target video segment based on the temporal position of the source video segment in the audiovisual composition and the temporal position of the target video segment in the audiovisual composition; and calculating the secondary relevance score for the first keyword based on the adjacency of the source video segment to the target video segment and the primary relevance score for the first keyword relative to the source video segment.



Allowable Subject Matter
Claims 1-20 contain allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Hannuksela fails to explicitly disclose all claimed limitations of the independent claims.  Hannuksela teaches 
•    accessing an audiovisual composition [media content] comprising a target video segment and a source video segment [first segment] (see [0037], lines 1-3 – The probabilistic tag application may create any number of segments from the media content);
•    identifying a first descriptive keyword [first keyword] for the source video segment [first segment] based on content associated with the source video segment (see [0044]; [0045], lines 1-4; and [0046] – The probabilistic tag application associates a first keyword with the first segment. The association between the first keyword and the first segment may be based upon content analysis on the first media content item);
•    calculating a primary relevance score [first probability value] for the first descriptive keyword [first keyword] relative to the source video segment [first segment] (see [0057] and Fig 3, step 305 – The probabilistic tag application 107a assigns to the first keyword a first probability value indicating relevance of the first keyword to the first segment);
•    in response to presence of the target video segment and the source video segment in the audiovisual composition (see [0066] and [0072]):
o identifying the first descriptive keyword for the source video segment as a first associative keyword for the target video segment [second segment] (see [0066] and [0072]); and 
o calculating a secondary relevance score [second probability value] for the first associative keyword [first keyword] relative to the target video segment (see [0072], lines 5-8) based on:
■    a temporal position of the source video segment in the audiovisual composition (see [0026]; [0058]; and [0066]);
■    a temporal position of the target video segment in the audiovisual composition (see [0026]; [0058]; and [0066]); and
■    the primary relevance score for the first descriptive keyword relative to the source video segment (see [0026]; [0058]; and [0066]);
	However, Hannuksela fails to explicitly teach the claimed concept of the graph structure exactly as claimed in the independent claims.  
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750.  The examiner can normally be reached on 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167